Opinion issued August 10, 2006









                                              
In The
Curt of Appeals
For The
First District of Texas




NO. 01-06-00591-CV




IN RE WASIM AHMED SHEIKH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          On June 26, 2006, relator, Wasim Ahmed Sheikh, filed an application for
temporary relief and a petition for writ of mandamus complaining of the trial court’s
July 18, 2005 “Order Granting Turnover and Appointing Receiver.” The real party
in interest, Shama Sheikh, filed a response to relator’s petition.  On July 18, 2006, this
Court granted relator’s motion for temporary relief, ordering that all proceedings in
the trial court be temporarily stayed.
          After due consideration, the Court denies the petition for writ of mandamus.
          The Court further orders that its July 18, 2006 order temporarily staying all trial
court proceedings be vacated.  The Court further denies the request for sanctions
made by the real party in interest in her “Response and Objection to Exhibit 24 of
[Relator’s] Petition for Writ of Mandamus.”
          It is so ORDERED.
PER  CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.